Citation Nr: 0529324	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-17 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
rating for lumbar disc disease, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for hypertension, as 
secondary to the service-connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1998 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which implemented a proposed 
reduction in the disability rating for veteran's lumbar disc 
disease from 40 percent to 20 percent disabling, effective 
April 1, 2003.  The veteran filed a timely appeal to this 
adverse determination.

The veteran testified at a Travel Board in April 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  Transcripts of the Travel Board 
and RO hearing testimony are associated with the claims file.

During the April 2005 hearing, the veteran appears to have 
reasonably raised the issue of entitlement to secondary 
service connection for a psychiatric disorder, claimed as 
depression.  As this matter has not been developed and 
adjudicated, it is referred to the RO for appropriate action.

The issue of entitlement to service connection for 
hypertension, as secondary to the service-connected lumbar 
disc disease, is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  





FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO granted 
service connection for lumbar disc disease and assigned a 40 
percent rating, effective from March 3, 2000.

2.  The 40 percent rating for the veteran's service-connected 
lumbar disc disease had been in effect for less than five 
years at the time it was reduced, effective from April 1, 
2003.

3.  The preponderance of the evidence did not support the 
reduction in the veteran's disability evaluation for lumbar 
disc disease from 40 percent to 20 percent.


CONCLUSION OF LAW

The criteria for restoration of the 40 percent evaluation for 
lumbar disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003); Diagnostic Code (DC) 5293 (effective  
prior to September 23, 2002), DC 5293 (effective from 
September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2004), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a November 2002 letter, which was prior to the initial 
adjudication effectuating the rating reduction, VA notified 
the veteran and her representative of the information and 
medical evidence that was needed to substantiate her claim 
concerning the propriety of the rating reduction.  By way of 
this letter, VA informed the veteran that a review of her 
medical records concerning her lumbar disc disease showed 
some improvement in her condition, warranting a reduction 
from 40 percent to 10 percent disabling.  This letter 
informed the veteran that a copy of the rating decision was 
being provided, which contained a detailed explanation of the 
proposed reduction, the evidence considered, and reasons for 
the decision.  The veteran was further advised to submit 
medical or other evidence showing that her lumbar disc 
disease had not improved.  The letter indicated that the best 
type of evidence to submit was a statement from a physician 
showing recent treatment and detailed physical findings.  In 
short, the discussion contained in this letter furnished the 
veteran notice of the evidence that was not of record that 
was needed to substantiate her claim that the rating 
reduction was improper, and provided notice of her sole 
responsibility to submit this same evidence directly to VA.  
In effect, this letter may be understood as communicating to 
the veteran the need to submit any relevant evidence in her 
possession.

During the course of the appeal, VA has obtained and reviewed 
VA medical records.  The transcript of the veteran's April 
2005 Board hearing has also been obtained and reviewed.  VA 
has made a reasonable effort to obtain relevant records 
identified by the veteran.  38 U.S.C.A. § 5103(b), (c); 
38 C.F.R. § 3.159(c )(1), (3).  In addition, the veteran 
underwent examinations for VA purposes, and the reports of 
these examination are associated with the record.  Thus, VA 
has also made a reasonable effort to have the veteran 
examined.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, all the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 ( harmless error).  Hence, the applicable 
duties to notify and assist have been substantially met by 
VA, and there is no areas in which further development may be 
fruitful.

Factual Background

A review of the service medical records reflect that the 
veteran sustained two injuries and was seen for low back 
pain.  A scan of the back revealed disc bulging at L5-S1.  
Upon examination at the time of her discharge, the veteran 
was found to have pain on motion and slight limitation of 
motion.

VA conducted an examination of the veteran in June 2000.  At 
that time, she complained of a constant ache in the lower 
spine that radiated down into both lower extremities.  She 
denied numbness and weakness.  She related that prolonged 
sitting, standing, bending, and lifting made the pain worse; 
and that the pain was eased with medication and rest.  Upon 
physical examination, the veteran's range of lumbosacral 
spine motion was flexion to 30 degrees, extension to 5 
degrees, lateral flexion to 10 degrees bilaterally, and 
rotation to 20 degrees bilaterally.  The examiner observed 
that the veteran had pain before range of motion testing; 
that her pain became worse with slight movement; and that the 
pain also limited her movement.  Positive paralumbar spasms 
were noted with tenderness to palpation and painful motion.  
No postural abnormalities or fixed deformities were noted.  
She had good muscle tone and bulk.  The straight leg raising 
test was negative, bilaterally.  The diagnosis was of chronic 
lumbar pain with positive clinical findings of chronic 
muscular spasms and degenerative disc disease.

Based on the medical evidence described above, the RO granted 
the veteran's claim seeking entitlement to service connection 
for a low back disability (characterized as lumbar disc 
disease) and assigned a 40 percent disabling, effective from 
March 5, 2000.  This determination was effectuated by means 
of a February 2001 rating decision.

Subsequent to this rating action, the RO received VA 
outpatient treatment records dating from October 2001 to July 
2002.  A VA clinical record, dated in October 2001, indicates 
that the veteran reported an in-service history of a bulging 
disc of the lower back.  She complained of pain with a level 
at nine, left leg numbness, and some difficulty with bladder 
leakage since the onset of her in-service back injury.  The 
impression was of low back pain.

When the veteran was examined by VA in March 2002, she 
complained of chronic low back pain.  She related that the 
pain sometimes radiated down into the left leg; that she 
experienced intermittent left leg numbness; and that 
exercises made her pain worse.  She described that most of 
the time, her pain level measured between six to eight out of 
ten.  She denied complaints of bladder or bowel dysfunction, 
or muscle weakness.  The physical examination of the back 
disclosed a decreased range of motion.  The lower 
extremities, motor and sensory were within normal limits.  
The deep tendon reflexes were one plus, bilaterally.  A 
magnetic resonance imaging was interpreted as showing 
degenerative disc disease at L5-S1.  The impression was of 
chronic pain, possible degenerative joint disease.

In April 2002, the veteran was accorded a VA outpatient 
examination, during which she complained of burning, numbing, 
piercing, throbbing, and radiating pain in the lower back.  
She described her pain level at nine out of ten, indicating 
that her pain became worse with exercise including walking.  
The examiner noted a July 2001 magnetic resonance imaging 
(MRI) of the lumbosacral spine, as showing that the T2 
sequence demonstrated a slight decrease in the signal within 
the disc at L5-S1 level secondary to degenerative changes; 
minimal posterior bulging of this disc was also demonstrated; 
and the presence of any other significant abnormality was not 
suspected.  X-rays of the lumbosacral spine were interpreted 
as showing no fractures or dislocations, and that the 
vertebral body height and intervertebral disk spaces appeared 
to be adequate.  The physical examination revealed no acute 
pain distress in the sitting position.  The lumbar spine was 
symmetrical.  The quadratus lumborium was tender to deep 
palpation on the left.  The straight leg raising test was 
negative for calf pain.  Touch was intact in both lower 
extremity dermatones.  The assessment was of myofascial 
spasm, chronic low back pain.

An April 2002 physical therapy note reflects the veteran was 
issued and educated on the use a TENS (transcutaneous 
electrical nerve stimulation) unit.  The veteran reported a 
pain level of eight out of ten prior to use of the TENS unit, 
and reported a pain level of seven out of ten with the unit 
in place.  According to the physical therapist, however, the 
veteran lacked the typical moaning and guarding which 
accompanies such high pain ratings.

VA outpatient records, dated in June and July 2002, indicate 
that the veteran continued to complain of chronic low back 
pain with radiation to the left leg, and intermittent 
numbness, but no weakness.  She related that she had a pain 
level between six and eight out of ten.  The impressions 
included chronic low back pain secondary to degenerative 
joint disease.

During a VA examination in October 2002, the veteran 
complained of chronic lower back pain mostly on the left 
side, which was dull with occasional burning and a tight 
felling.  She related that she had a current pain level of 
eight to eight and half out of ten, but also indicated that 
her back pain was usually nine out of ten, especially with 
any type activity.  She reported that she could neither sit 
nor stand for prolonged periods, and elaborated that her pain 
was so chronic that she no longer remembered normalcy.  She 
uses a TENS unit and several medications for pain.  She 
denied any sensory, bladder, or bowel dysfunction.  Upon 
physical examination, she demonstrated a normal gait, except 
for a slow pace.  She balanced on one lower extremity 
normally, squatted and rose without difficulty or loss of 
balance.  She walked on her heels and toes without 
difficulty.  She did complain of pain when walking on her 
heels.  According to the examiner, the veteran showed no 
difficulty when donning or doffing her clothes, or in getting 
on and off the examination table.

The October 2002 examination of the lumbosacral spine 
revealed no paraspinal tenderness, guarding, or trigger 
points.  There appeared to be mild increased lordosis.  The 
range of motion was active flexion to 70 degrees, extension 
to 20 degrees, and lateral flexion to 20 degrees bilaterally, 
without any complaints of pain.  She was able to bend up to 
25 degrees with complaints of moderate discomfort.  Rotation 
was to 40 degrees, bilaterally, at which point she started 
having discomfort, mainly in the quadratus lumborum muscles.  
The straight leg raising test was negative bilaterally; and, 
while supine, the veteran complained of pain in the left 
groin area at 80 degrees.  Neurologically, the deep tendon 
reflexes were two plus and symmetrical in all extremities.  
The manual muscle strength was normal, and no atrophy of the 
muscles was noted.  The examiner again noted the findings 
contained in a 2001 MRI report.  According to the examiner, 
coordination is a central nervous system function, and 
fatigue is a subjective complaint.  The examiner commented 
that during acute exacerbations, the veteran may have some 
limitations in range of motion, the extent of which could not 
be determined.  There did not appear to be any loss of 
endurance or weakness.  The diagnoses were of degenerative 
disc disease of the lumbosacral spine, L5-S1 disc disease 
with mild bulging (which the examiner noted could be present 
in an asymptomatic person and that there were no neurological 
deficits), and chronic low back pain due to degenerative disc 
disease.

A December 2002 MRI examination report was interpreted as 
showing results essentially similar to those of the July 2001 
MRI report.  The spinal canal and neural foramina were 
unremarkable at L3-4, L4-5, and L5-S1.  X-rays showed 
intervertebral disc (IVD) spaces to be well preserved and no 
abnormal paraspinal line.  There was straightening of the 
normal lordotic curvature, probably due to muscle spasm.

At the September 2003 RO hearing, the veteran related that, 
upon awakening, she experienced pain and stiffness in her 
back, such that her leg went numb causing her to reach the 
bathroom by crawling.  She elaborated that it took her 
approximately 30 minutes before she was able to stand.  She 
reported that because she did not want to lose her job, she 
endured the pain at work.  She stated that she that she no 
longer had a real life due to of all of the activities she 
had to give up, and that her life had become sedentary.  The 
veteran repeatedly described her pain as excruciating.

A September 2003 treatment record reflects that the veteran 
was taking Tramadol, and that she was requesting something 
she could take at work, which would not make her sleepy.  The 
examination revealed that the popliteal and Achilles deep 
tendon reflexes were two plus, and that her was stiff.  The 
cranial nerves II-XII were grossly intact.

At the April 2005 Travel Board hearing, the veteran again 
related how her low back disability had restricted her 
activities, and that sometimes it felt as if she had muscle 
spasms in her back, for which she was prescribed Flexeril for 
them.  The veteran described her pain as sharp and then 
throbbing.  She drove to the hearing without stopping, but 
she exited her car slowly upon arrival.  She walked with a 
limp, as sometimes her left leg had a tingling, numb, 
throbbing feeling.  She related that the pain relievers and 
muscle relaxers put her to sleep, but that the pain was still 
present when she awoke.  The veteran also related that, even 
thought her pain was excruciating, it was never such that she 
lost feeling in her leg.

Analysis

The veteran claims that the 40 percent evaluation initially 
assigned for her lumbar spine disability should be restored 
to reflect the current severity of her lumbar spine 
symptomatology.  She asserts that she experiences continuous 
chronic low back pain that radiates into the lower extremity 
and muscle spasms, and states that she takes medication and 
uses a TENS unit without any real relief of the pain.  

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  Id.  The RO must then advise 
the veteran of the proposed rating and give the veteran 60 
days to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final action and the award is to be reduced 
or discontinued effective the last day of the month in a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

In the present case, by rating decision dated November 2002, 
the RO proposed a reduction from 40 to 20 percent, and the 
veteran was advised of the same.  The veteran did not submit 
any additional evidence within the 60-day period and the RO 
took final rating action in January 2003.  At that time, the 
RO reduced the veteran's disability evaluation to 20 percent 
effective April 1, 2003.  Therefore, the record establishes 
that the RO complied with all procedural requirements set 
forth in 38 C.F.R. § 3.105(e).

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e), the questions becomes whether the 
reduction was proper based on the applicable regulation, 
38 C.F.R. § 3.344 (2004).  This regulation provides that 
sections (a) and (b) should be applied in cases in which the 
RO reduced an evaluation that had continued at the same level 
for five years or more; section (c) should be applied if the 
RO reduced an evaluation that had been in effect for less 
than five years.  Since, in this case, in reducing the 40 
percent evaluation, the RO reduced an evaluation that had 
been in effect for less than five years (March 2000 to March 
2003), section (c) is applicable.  Under 38 C.F.R. § 3.344(c) 
reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court 
identified general regulatory requirements which are 
applicable to all rating reductions, including those which 
have been in effect for less than five years.  Id, 5 Vet. 
App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, 
both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history.  Id, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, 
establishes that "[i]t is the responsibility of the rating 
specialist to interpret reports of examination in light of 
the whole record history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of the disability present."  
Id.  The Court has held that these provisions "impose a 
clear requirement" that rating reductions be based on the 
entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in an evaluation is to be made, "the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms."  Id, 5 Vet. App. at 420-421.  In light 
of these provisions,

...the RO and Board are required in any rating-
reduction case to ascertain, based on the entire 
recorded history of the condition, whether the 
evidence reflects an actual change in the 
disability and whether the examination reports 
reflecting such change are based upon thorough 
examinations.

Id, 5 Vet. App. 421 (citation omitted).

Finally, under the provisions of 38 C.F.R. §§ 4.2 and 4.10, 
and as applicable in any rating-reduction case, a rating 
reduction may not be based solely on the fact that an 
improvement has actually occurred, but also on whether the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Id.

Review of the record discloses that the veteran's lumbar 
spine disability has been described for rating purposes as 
lumbar disc disease.  A review of the pertinent rating 
decisions over the years, the statement of the case, and 
supplemental statement of the case reveals that the RO has 
apparently evaluated this disability, by analogy, under the 
former and revised criteria of Diagnostic Code (DC) 5293, for 
intervetebral disc syndrome, as well as the former criteria 
of DC 5295, for lumbosacral strain.  

Pursuant to former DC 5293, a 20 percent evaluation is 
warranted for moderate impairment manifested by recurring 
attacks.  38 C.F.R. § 4.71a, DC 5293 (effective prior to 
September 23, 2002).  A 40 percent evaluation is warranted 
for severe impairment manifested by recurring attacks with 
intermittent relief.  Id. 

Under the revised DC 5293, the level of impairment is to be 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective September 
23, 2002).  Thus, for rating purposes, a 20 percent 
evaluation is warranted for impairment manifested by 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Id.  A 40 percent evaluation is warranted for impairment 
manifested by incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  Id.  In addition, an incapacitating episode 
is defined as a period of acute signs and symptoms due to 
disability that requires bed rest prescribed by a physician 
and treatment by a physician.  Id., at Note 1.  Moreover, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id, at Note 2.

Pursuant to former DC 5295, a 20 percent evaluation is 
warranted for impairment manifested by muscle spasm on 
extreme forward bending, with loss of lateral spine motion, 
unilateral, in a standing position.  38 C.F.R. § 4.71a, DC 
5295 (effective prior to September 29, 2003).  A 40 percent 
evaluation is warranted for severe impairment manifested by 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  Id.  A 40 percent evaluation is also warranted for 
severe impairment manifested by some of the above with 
abnormal mobility on forced motion.  Id.

After having carefully reviewed the medical evidence of 
record, and the veteran's contentions of back pain and muscle 
spasms, as well as her complaints functional limitations due 
to pain, the Board finds that the evidence supports the 
restoration of the 40 percent evaluation for lumbar disc 
disease.  The Board is aware that it must make its 
determination as to whether improvement had been shown based 
upon the medical evidence received since the rating decision 
that granted the 40 percent evaluation.  The Board determines 
that based on the evidence of record at the time of the 
February 2001 and January 2003 rating decisions, the RO's 
determination that the 40 percent evaluation for lumbar disc 
disease should be reduced to 20 percent was not appropriate, 
as actual improvement in the overall condition had not been 
shown.  The reasons follow.

In the February 2001 rating decision, the RO based its 
granting of the 40 percent evaluation on the fact that the 
veteran's service medical records had shown clinical findings 
of disc bulging at L5-S1 with associated symptomatology of 
painful as well as slight limitation of motion at discharge; 
and that the June 2000 VA examination report had shown 
degenerative disc disease with associated symptomatology of 
chronic lumbar pain, chronic muscular spasms, and painful as 
well as limitation of motion (to 30 degrees flexion and 10 
degrees lateral flexion).  It seems that the RO determined 
that since the veteran had demonstrated these manifestations 
that such would place her in the 40 percent evaluation, which 
contemplates severe impairment due to muscle spasms, marked 
limitation of forward bending in a standing position, and 
loss of lateral motion with irregularity of the joint spaces 
(DC 5295); and which also contemplates severe recurring 
attacks of pain and muscle spasms with intermittent relief 
(DC 5293).  See 38 C.F.R. § 4.71a (effective prior to 
September 23, 2002).

The medical evidence at the time of the November 2002 rating 
decision, which proposed to reduce the veteran's disability 
evaluation from 40 percent to 20 percent, showed that the 
veteran was seen numerous times for her lumbar spine 
disability from October 2001 to July 2002.  These clinical 
data collectively showed diagnostic imaging of degenerative 
disc disease at L5-S1 and symptomatology consisting of 
decreased range of motion, myofascial spasm and chronic low 
back pain, for which she was prescribed pain medication and a 
TENS unit.  Additionally, the veteran underwent a VA 
examination in October 2002.  There, she continued to 
complain of a high level of low back pain especially with any 
activity and was diagnosed with chronic low back pain due to 
degenerative disc disease of the lumbosacral spine.  During 
this examination, she demonstrated a normal but slow gait.  
She balanced on one leg, squatted, rose, and heel-to-toe 
walked without difficulty, but with complaints of pain on 
heel walking.  She showed slight limitation of lumbar spine 
motion with complaints of discomfort on bending and bilateral 
rotation, which was noted mainly in the quadratus lumborum 
muscles.  Notably, the VA examiner did indicate that while 
the extent of such could not be determined, the veteran could 
nonetheless experience some limitation of motion during acute 
exacerbations.

More recent, the findings contained in a MRI report of 
December 2002 were similar to those in an earlier July 2001 
MRI report, and x-rays showed degenerative disc disease of 
the lumbosacral spine as well as muscle spasm that produced a 
straightening of the normal lordotic curvature.  
Additionally, in September 2003, the veteran continued to 
describe symptoms of recurrent and excruciating low back pain 
and numbness in her legs, which has the occasion to reduce 
her to crawling and being unable to stand for nearly 30 
minutes, and which she endures while working.  Moreover, as 
evidenced by the record, the veteran's description of her 
recurrent episodes of back pain is supported by a September 
2003 treatment record, which indicates that she takes 
Tramadol for pain and was requesting a different medication 
that could be taken during her hours of work.  Indeed, at her 
hearing in April 2005, the veteran remained consistent as she 
described her symptoms, explaining that she has sharp and 
throbbing low back pain, muscle spasms for which she takes 
Flexeril, and that she walks with a limp due to a tingling, 
numb, and throbbing feeling in her left leg.  She also 
explained that while she takes the pain relievers and muscle 
relaxers, the pain is constantly present when she awakes. 

Therefore, the overall clinical findings contained in the VA 
examination report and outpatient treatment records, dated 
between October 2001 and September 2003, together with the 
veteran's sworn testimony concerning her episodes of chronic 
back pain, muscle spasm and functional limitations due to 
pain, are essentially consistent with those contained in the 
VA medical examination of June 2000, which established the 
basis for the RO's grant of the 40 percent evaluation in this 
case.  As a result, the Board can only conclude that there 
has been no actual improvement in the veteran's lumbar disc 
disease, as evidenced by the record as a whole.  See Brown v. 
Brown, supra.  Accordingly, the Board determines that the 
preponderance of the evidence does not support the reduction 
in the veteran's disability evaluation from 40 percent to 20 
percent, and thus the veteran is entitled to restoration of 
the 40 percent evaluation for her lumbar disc disease.

In reaching this determination, the Board has considered the 
revised version of DC 5293.  In so doing, the Board observes 
that the evidence of record is not clinically characteristic 
of chronic manifestations that can be separately rated under 
diagnostic codes for orthopedic and neurologic disabilities.  
Hence, this element of the code may not be applied in this 
case.  A similar analysis also applies with respect to the 
remaining elements of DC 5293, as none of the medical 
evidence seeks to address the total duration of 
incapacitating episodes within a 12 month period, or whether 
the veteran actually required bed rest as directed by a 
physician.  As a result, the application of the facts to the 
revised version of DC 5293 do not provide an adequate basis 
on which the reduction may be justified.

The Board further notes that the only issue on appeal is the 
claim of entitlement to restoration of the 40 percent 
evaluation for lumbar disc disease.  The veteran has not 
argued that she warrants an increased evaluation for her 
service-connected disability, and instead has consistently 
argued only as to having the 40 percent evaluation for lumbar 
disc disease restored.  In this context, a claim stemming 
from a rating reduction action is a claim for restoration of 
the prior rating, and not a claim for an increased rating.  
See Payton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 280 (1992).  Accordingly, the 
restoration of the 40 percent evaluation effective from April 
1, 2003, is a full grant of the benefit at issue in this 
appeal, and the Board need not consider whether any higher 
evaluations are warranted for the veteran's lumbar disc 
disease.


ORDER

Entitlement to restoration of the 40 percent evaluation for 
lumbar disc disease, effective from April 1, 2003, is 
granted.


REMAND

In a June 2003 rating decision, the RO denied the veteran's 
claim seeking entitlement to service connection for 
hypertension, as secondary to the service-connected lumbar 
disc disease.  In a June 2003 statement, which was submitted 
with her substantive appeal, the veteran stated in part that 
"[a]s a laymen, hypertension is directly related to chronic 
pain.  I challenge a difference.  Any doctor will agree and 
understand the connection with hypertension and chronic 
pain."  (emphasis in original).  Although this statement did 
not specifically refer to the June 2003 rating action, the 
Board finds that a liberal reading of the quoted portion 
clearly expressed disagreement with the denial of her 
hypertension claim and an intent to appeal that adverse 
determination.  Thus, the Board construes the June 2003 
statement as a timely filed notice of disagreement concerning 
the denial of secondary service connection for hypertension 
in the June 2003 rating decision.  

In light of this determination, the appellate process has 
commenced and the veteran is entitled to a SOC on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO shall issue a SOC with regard to 
the issue of entitlement to service 
connection for hypertension as secondary 
to the service-connected low back 
disability. If, and only if, the 
appellant completes her appeal by filing 
a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 
7104 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


